Citation Nr: 1136168	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  07-15 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability, to include as secondary to a bilateral knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from November 1988 to November 1992.   

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  The case was remanded by the Board for additional development in March 2010 and is now ready for appellate review.  In this regard, while the record reflects receipt of additional private clinical reports since the May 2011 supplemental statement of the case, these records are either not pertinent to issue on appeal or are cumulative of evidence previously considered to the extent they confirm the existence of a current back disability.  Thus, a remand for consideration of this evidence in another supplemental statement of the case is not indicated. 
 
In December 2009, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).   


FINDINGS OF FACT

1.  Arthritis of the back is not demonstrated to a compensable degree within one year of service.  

2.  The weight of the competent evidence is against a conclusion that the Veteran has a current back disability that is etiologically related to service or a service-connected knee disability.  






CONCLUSION OF LAW

A back disability was not incurred in or aggravated by service, may not be presumed to have been so incurred, and is not proximately due to or the result of a service connected knee disability, to include by way of aggravation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was fulfilled in the instant case by letter dated in August 2006 prior to the adjudication that gave rise to this appeal that informed the appellant of the information and evidence necessary to prevail in his claim.  

As for the duty to assist, the service treatment reports and VA and private clinical reports have been obtained and the Veteran was afforded a VA examination in May 2010 that contained the information requested in the March 2010 remand, with the Veteran's representative himself stating in his August 2011 presentation that the directives of the Board remand had been accomplished.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claim, the duty to assist has been fulfilled.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304.  There are some disabilities, including arthritis, for which service connection may be presumed if the disorder is manifested to a degree of 10 percent or more within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of: (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

A disability that is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The service treatment reports reflect treatment for back pain in February and May 1991, with the assessment in May 1991 being bilateral paravertebral spasms.  A January 1992 examination did not reveal a back disability nor did the November 1992 separation examination.  After service, the Veteran filed a claim for service connection for, among other disabilities, a back disability in June 1993.  An October 1993 VA orthopedic examination did not include an examination of the back but the Veteran failed to report to a VA examination of the back scheduled in January 1994. 

Thereafter, a February 2003 VA outpatient treatment report reflected complaints of intermittent back pain for "many years."  The assessment was low back pain.  Reports from an April 2003 VA examination indicate a February 2003 lumbar x-ray was said to reveal minimal narrowing of the L4-L5 disc.  The examiner concluded that the Veteran's back pain was at least as likely not related to his bilateral knee conditions.  [A reference to the service connected knee disabilities, bilateral patellar calcification with patellofemoral chondromalacia].  A private Magnetic Resonance Imaging in April 2004, noting a history of low back pain for "many years," resulted in an impression of multi level disc disease.  A private treatment record dated in May 2004 showed the Veteran reporting a two month history of low back pain after doing some moving and also some low back pain three to four years previously.  The assessment at that time included intervertebral disc disease.  A "sudden onset" of back pain was described on reports from December 2005 private treatment, with the Veteran also at that time reporting a history of intermittent low back pain since he was 19 years old [when the Veteran was in service].  Also of record are reports from private treatment for back pain in January 2006 noting a date of onset of such pain in December 2005.   

The Veteran's claims file was provided to a VA examiner in October 2007, at which time the Veteran reported that his low back pain began in 2004 after he fractured his right patella.  Following the examination and review of the clinical history contained  in the claims file, the assessment was lumbar degenerative disc disease, which the examiner found was less than likely related either to in-service back complaints or his service connected knee disabilities.  The examiner noted that the medical literature did not reveal "credible, peer reviewed studies" to support the contention that post traumatic degenerative changes of a lower extremity induce degenerative changes of the spine.  The examiner concluded that the Veteran's current lumbar spine disability was more likely related to chronic degenerative changes due to aging.    

In contrast to the negative opinions discussed above rendered after April 2003 and October 2007 VA examinations, a private examiner completed an opinion in December 2009 indicating that it was "certainly likely" that knee surgery [knee surgery was demonstrated by private treatment reports dated in December 2004 and August 2007] "helped this current chronic exacerbation of his low back problems."  This examiner indicated that due to the Veteran having to wear a brace following knee surgery, his gait became so altered so as to "flare up" his low back condition.  

In order to address the December 2009 opinion, a VA examination was completed in May 2010 as requested in the Board remand.  The claims file was provided to the examiner for review, and following a review of this evidence and examination of the Veteran, which showed the Veteran to walk with a normal gait, the assessment was lumbar spine degenerative disc disease with subjective radicular symptoms to the right lower extremity.  The examiner rendered the following opinion with regard to the etiology of the back disability demonstrated upon this examination: 

There is nothing in the current orthopedic literature indicating that intrinsic knee conditions or a postoperative altered gait will cause a permanent aggravation of an underlying spinal condition.  The [V]eteran had known degenerative changes of the lumbar spine and appears to have had flare-ups due to his altered gait.  It is this examiner's opinion that the [V]eteran's current lumbar spine condition was less likely than not permanently aggravated by the temporary altered gait due to surgery.  The [V]eteran's gait at this time is normal in appearance.  The [V]eteran, more likely than not, suffered a temporary flare-up to the altered gait.

Applying the pertinent legal criteria to the facts as set forth above, the Board notes initially that the adjudication of the Board includes the responsibility of determining the weight to be given to the evidence of record, and this responsibility includes the authority to favor one medical opinion over another.  See Cathell v. Brown, 8 Vet. App. 539, 543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this case, there are three negative opinions weighing against the Veteran's claim, and one weighing in its favor.  The most recent negative opinion as set forth above included consideration of the December 2009 positive opinion, and rejected it for the reasons as set forth above.  The May 2010 opinion was supported by a more detailed rationale than that provided in December 2009 and, unlike the December 2009 opinion, was documented to have been based on a review of the pertinent clinical history.  As such, the probative value of the May 2010 opinion exceeds that of the positive opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993) (standing for the proposition that the probative value of a medical opinion is generally based on the scope of the examination or review, as well as the analytical findings, and that the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.)  Accordingly, the Board concludes that the probative weight of the positive medical evidence is outweighed by that of the three negative opinions, in particular that rendered after the May 2010 VA examination.  

At the hearing before the undersigned, the Veteran asserted that his back pain began immediately after his right knee surgery in 2004.  However and as detailed above, the Veteran has reported a varying history of the onset of back pain ("for many years," "two months" "sudden onset," etc.) to private and VA examiners; as such, there is a question as to the Veteran's credibility.  Aside from the credibility of these assertions, a layperson is not competent to render a medical opinion regarding the etiology of disorders and disabilities as set forth by the Veteran.  Espiritu; cf. Jandreau.  The probative weight of the competent medical evidence of record addressing the question as to the etiology of such symptoms is, as set forth above, against a conclusion that the Veteran's back disability is due to service connected knee disability.  In addition, there is no competent evidence of arthritis within one year of service, and therefore, service connection for a back disability also cannot be granted on a presumptive basis pursuant to 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In short, and while the Board considered the doctrine of reasonable doubt, as the preponderance of the evidence is against the Veteran's claim for service connection for a back disability, this doctrine is not for application and the claim must be denied.  Gilbert, supra.  


ORDER

Entitlement to service connection for a back disability, to include as secondary to a bilateral knee disorder, is denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


